POR CUANTO, Miguel Otero presentó contra Manuel Vega una de-nuncia que reza como sigue:
“Yo, Miguel Otero, vecino de Manatí, P. E. calle de Eugenio Sánchez López, número 12, de 67 años, formulo denuncia contra Manuel Vega por delito Injuria y Calumnia (misdemeanor), cometido de la manera siguiente: Que el día 10 de julio de 1933, a eso de las nueve de la mañana, en la calle McKinley de Manatí, P. E., que forma parte del Distrito Judicial de Arecibo, P. K., allí y entonces el acusado Manuel Vega, maliciosa, voluntaria y falsamente, con la intención de-liberada de causarme deshonra, descrédito y menosprecio, imputándome conceptos injuriosos, en mi presencia manifestaba que él tenía una barra en su estableci-miento, que esa barra se le había desaparecido, que el único que entraba en su establecimiento era yo,, y que yo había sido quien me había llevado la barra. Que dichas palabras me imputan la comisión de un hecho constitutivo de delito, todo lo cual le constaba ser falso al señor Vega.”
PoR cuanto, al leérsele la denuncia al acusado solicitó la abso-lución porque la misma no imputaba un delito público y menos el de Injuria y Calumnia según se define por la ley de marzo 9, 1911, y la corte declaró sin lugar la moción.
Por cuanto, el acusado apela de una sentencia declarándole culpable del supuesto delito imputádole y alega como único error el ha-berse desestimado la excepción perentoria formulada por él contra la denuncia, y en su consecuencia al dictarse sentencia condenatoria en su contra a virtud de una denuncia que no le imputa el delito previsto y castigado en las secciones 1 y 2 de la Ley de 9 de marzo *983de 1911, para definir y castigar el delito de calumnia e injuria (slander).
Por CUANTO, el fiscal de esta corte está conforme con la teoría del apelante de que los beebos relacionados en la denuncia no cons-tituyen delito alguno, y parece ser así.
Bob tanto, se revoca la sentencia que dictó la Corte de Distrito de Areeibo en octubre 13 de 1933 y se ordena el sobreseimiento del caso.